UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bernzott U.S. Small Cap Value Fund (Ticker Symbol: BSCVX) SEMI-ANNUAL REPORT NOVEMBER 30, 2012 www.Bcafunds.com Bernzott U.S. Small Cap Value Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Financial Highlights 6 Notes to Financial Statements 7 Supplemental Information 12 Expense Example 14 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bernzott U.S. Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. Bernzott U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 83.6% CONSUMER DISCRETIONARY– 22.8% 50 Coinstar, Inc.• $ Hillenbrand, Inc. International Game Technology Interval Leisure Group, Inc. CONSUMER STAPLES– 5.1% 40 WD-40 Co. ENERGY– 5.7% 40 Dresser-Rand Group, Inc.• HEALTH CARE– 5.6% 30 Teleflex, Inc. INDUSTRIALS– 27.7% Blount International, Inc.• 40 Clean Harbors, Inc.• 40 Landstar System, Inc. Mobile Mini, Inc.• 40 Towers Watson & Co. - Class A INFORMATION TECHNOLOGY– 11.3% 80 Broadridge Financial Solutions, Inc. 70 Synopsys, Inc.• MATERIALS– 5.4% Owens-Illinois, Inc.• TOTAL COMMON STOCKS (Cost $28,921) Principal Amount SHORT-TERM INVESTMENTS– 23.5% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $8,669) TOTAL INVESTMENTS – 107.1% (Cost $37,590) $ Liabilities in Excess of Other Assets – (7.1)% ) TOTAL NET ASSETS – 100.0% $ • Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at period end. See accompanying Notes to Financial Statements. 1 Bernzott U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of November 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 27.7% Consumer Discretionary 22.8% Information Technology 11.3% Energy 5.7% Health Care 5.6% Materials 5.4% Consumer Staples 5.1% Total Common Stocks 83.6% Total Short-Term Investments 23.5% Total Investments 107.1% Liabilities in Excess of Other Assets (7.1)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 2 Bernzott U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 (Unaudited) Assets: Investments, at value (cost $37,590) $ Receivables: Dividends and interest 10 From Advisor Prepaid expenses Total assets Liabilities: Payables: Offering costs Transfer agent fees and expenses Fund accounting fees Fund administration fees Auditing fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments 59 Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 3 Bernzott U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Period September 11, 2012* through November 30, 2012 (Unaudited) Investment Income: Dividends $ 10 Interest 1 Total investment income 11 Expenses: Fund administration fees Offering costs Transfer agent fees and expenses Fund accounting fees Registration fees Audit fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Custody fees Shareholder reporting fees Miscellaneous Insurance fees Advisory fees 55 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses 65 Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments 59 Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 4 Bernzott U.S. Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period September 11, 2012* to November 30, 2012 (Unaudited) Increase in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments 59 Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Proceeds from shares sold Net increase from capital transacations Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Net increase from capital share transactions * Commencement of operations See accompanying Notes to Financial Statements. 5 Bernzott U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period September 11, 2012* to November 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 %
